IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: CONDEMNATION BY SUNOCO            : No. 429 MAL 2017
PIPELINE L.P. OF PERMANENT AND           :
TEMPORARY RIGHTS OF WAY FOR              :
THE TRANSPORTATION OF ETHANE,            : Petition for Allowance of Appeal from
PROPANE, LIQUID PETROLEUM GAS            : the Order of the Commonwealth Court
AND OTHER PETROLEUM PRODUCTS             :
IN THE TOWNSHIP OF HEIDELBERG,           :
LEBANON COUNTY, PENNSYLVANIA,            :
OVER THE LANDS OF HOMES FOR              :
AMERICA, INC.                            :
                                         :
                                         :
PETITION OF: HOMES FOR AMERICA,          :
INC.                                     :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.